 

Case 20-10343-LSS Doc 4837 Filed 05/24/21 Page 1 of 2

SVe (2, Zo2/
“A FILED

8 sss
Atha hin £2ffe Yo Bea Coses7~ 5 BAnKsUP icy COUR:
: . . VISTRICT OF DELAWARE

OSA Bare sugohey Chee

lle an eel Or, eA 4 veug Astute
(21g. Milet Peed, A gratig frctiuns 9
etithnnhtiamsa asa” salle nas mein Cedhnats uae, vealiileas Mil
hy Cine weed Gor 2 (BSF. 7
cng they Chad 1 bl Uy cuyet ?rab
ewe dugsee™” = jpleriiwe2 OF 4 [lar or
tba CH tewce ce wt Sha Lure,
Rat Chas fiat of Zerscaecr fo elo F
F2. fea (tbe, Cony geet vue, (upd be
tho thee flclor of “tHtasdark_/
hep-th Mba Bac! Creel «JS athe GSA .

hawk C1
Jub i Mtfey Sheer than

 
Case 20-10343-LSS Doc 4837 Filed 05/24/21 Page 2 of 2

     

fetal! lif

ko" Gea ries! ef ball Deeb eH SZ

BSA Bemknpriag Core
Gat Worker suet b™ Hoes
Wibmagtor, DE 19@el

 

spot: SDSS Lo Hetiee 1b
Lip: Teeth eS yee
oR De hee

RICHMOND VA 230
13 MAY 2021PM OL

Y
¢ Sy
4s

Drug Free USA

 
